Exhibit 10.16

 

Heritage Insurance Holdings, Inc.

Restricted Stock Award Agreement

This Restricted Stock Award Agreement (the “Agreement”) is entered into as of
February 12, 2018 (the “Award Date”) between Heritage Insurance Holdings, Inc.
(the “Company”) and Timothy Moura (the “Participant”). Any term capitalized but
not defined in the Agreement shall have the meaning set forth in the Heritage
Insurance Holdings, Inc. Omnibus Incentive Plan, as may be amended from time to
time (the “Plan”).

The Plan provides that the Administrator may grant restricted stock to
employees, directors, and independent contractors of the Company or its
Affiliates.  In the Administrator’s exercise of discretion under the Plan, the
Administrator has determined that the Participant should receive a restricted
stock award under the Plan and, accordingly, the Company and the Participant
hereby agree as follows:

Grant

.  The Company hereby grants to the Participant a restricted stock award (the
“RS Award”) of 50,000 shares of Stock (the “Award Shares’).  The RS Award shall
be subject to the terms and conditions of the Plan and the Agreement.

Stock Certificates

.  The Company may, but shall not be required to, issue certificates for the
Award Shares in the Participant’s name, in which event the Company (or its
designee) shall hold the certificates until the Award Shares either are
forfeited or become vested.

Rights as Shareholder

.  On and after the Award Date, and except to the extent provided in Section 9,
the Participant may exercise full voting rights with respect to the Award Shares
and the Participant will be entitled to receive dividends on Award Shares if and
when dividends are payable on Stock to shareholders of record after the Award
Date.  If the Participant forfeits any rights he/she may have under the RS Award
in accordance with Section 4, the Participant shall, on the day following the
event of forfeiture:  (i) cease to have any rights as a shareholder with respect
to the Award Shares or any interest therein and, including rights to any
dividends on such stock and (ii) Participant shall repay to the Company any
dividends that were paid on any forfeited Award Shares.  Neither unvested shares
of Award Shares, nor the right to vote such shares and receive dividends
thereon, may be sold, assigned, transferred, exchanged, pledged, hypothecated or
otherwise encumbered; provided, however, that the Participant may grant to
another person a revocable proxy to vote unvested shares of Award Shares at a
Company stockholder meeting.

Vesting; Effect of Termination of Employment

.  The Participant’s Award Shares shall vest:

 

•

January 1, 2019 - 20%,

 

•

January 1, 2020 - 20%,

 

•

January 1, 2021 - 20%,

 

•

January 1, 2022 - 20%, and

 

•

January 1, 2023 - 20%,

 

Page 1 of 5

--------------------------------------------------------------------------------

Exhibit 10.16

 

provided the Participant remains continuously employed by, or in service as an
employee of, the Company or its Affiliates until each such respective date.  If
the application of this Section would result in the Participant vesting in a
fraction of a share, such fractional share shall be rounded up to the next whole
share.

If Participant ceases to be continuously employed as an employee for any reason
and before all of his/her Award Shares have become vested under the Agreement,
the Participant’s Award Shares that have not become vested as of the effective
date of the termination shall be immediately forfeited, in which case neither
the Company nor any Affiliate shall have any further obligations under this
Agreement with respect to such forfeited shares.  Notwithstanding the previous
sentence, if the Participant’s employment is terminated by the Company without
cause, the Participant’s Award Shares that have not become vested as of the
effective date of the termination shall become immediately vested on that
date.  If the Company undergoes a change in control and the Participant remains
employed by the successor entity, the dollar value of the Participant’s unvested
Award Shares as of the date of such change in control shall be held in escrow
and distributed to the Participant according to the vesting schedule outlined
under this section of the Agreement.  If the Participant’s employment is
terminated as a result of the change in control, the Participant’s Award Shares
that have not become vested as of the effective date of termination shall become
immediately vested on that date.

Terms and Conditions of Distribution

.  The Company shall distribute certificates for Award Shares as soon as
practicable after they become vested.  If the Participant dies before the
Company has distributed all vested Award Shares, the Company shall distribute
certificates for the vested Award Shares to the beneficiary or beneficiaries the
Participant designated, in the proportions the Participant specified.  If the
Participant failed to designate a beneficiary or beneficiaries, the Company
shall distribute certificates for the vested Award Shares to the Participant’s
estate.  The Company shall distribute certificates for the vested Award Shares
no later than six months after the Participant’s death.

Notwithstanding the foregoing, the Company shall not distribute the certificates
for the Award Shares until the Participant has paid to the Company or an
Affiliate the amount required to be withheld for federal, state or local
taxes.  The Participant may satisfy the required withholding amount by directing
that the Company use for this purpose a portion of the Award Shares that would
otherwise be distributed to him/her.

Legend on Stock Certificates

.  The Company may require that certificates for Award Shares distributed to the
Participant pursuant to the Agreement bear any legend that counsel to the
Company believes is necessary or desirable to facilitate compliance with
applicable securities laws.

Delivery of Certificates

.  Notwithstanding the provisions of Sections 4 and 5, the Company is not
required to issue or deliver any certificates for Award Shares before completing
the steps necessary to comply with applicable federal and state securities laws
(including any registration requirements) and applicable stock exchange rules
and practices.  The Company shall use commercially reasonable efforts to cause
compliance with those laws, rules and practices.

Page 2 of 5

--------------------------------------------------------------------------------

Exhibit 10.16

 

The Company shall not make any distribution of certificates before the first
date the Award Shares may be distributed to the Participant without penalty or
forfeiture under federal or state laws or regulations governing short swing
trading of securities.  In determining whether a distribution would result in
such a penalty or forfeiture, the Administrator may rely upon information
reasonably available to them or upon representations of the Participant’s legal
or personal representative.

No Right to Employment

.  Nothing in the Plan or the Agreement shall be construed as creating any right
in the Participant to continued employment or service, or as altering or
amending the existing terms and conditions of the Participant’s employment or
service.

Nontransferability

.  No interest of the Participant or any beneficiary in or under the Agreement
shall be assignable or transferable by voluntary or involuntary act or by
operation of law, other than by shall or by the laws of descent and
distribution, or pursuant to a domestic relations order (as defined in section
414(p)) of the Code).  Distribution of Award Shares shall be made only to the
Participant; or, if the Administrator has been provided with evidence acceptable
to it that the Participant is legally incompetent, the Participant’s guardian or
legal representative; or, if the Participant is deceased, to the beneficiaries
that the Participant has designated in the manner required by the Administrator
or, in the absence of a designated beneficiary, to the Participant’s
estate.  The Administrator may, in its discretion, require a Participant’s
guardian or legal representative to supply it with evidence the Administrator
deems necessary to establish the authority of the guardian or legal
representative to act on behalf of the Participant.  Any effort to assign or
transfer the rights under the Agreement shall be wholly ineffective, and shall
be grounds for termination by the Administrator of all rights of the Participant
and his/her beneficiary in and under the Agreement.

Administration

.  The Administrator administers the Plan.  The Participant’s rights under the
Agreement are expressly subject to the terms and conditions of the Plan,
including required shareholder approval thereof, and to any guidelines the
Administrator adopts from time to time.  The Participant hereby acknowledges
receipt of a copy of the Plan.

Dispute Resolution and Arbitration

.  In the event of any dispute or claim relating to or arising out of the terms
and conditions of the Plan and the Agreement (including, without limitation, any
claims of breach of contract, wrongful termination or age, sex, race or other
discrimination), Participant and the Company agree that all such disputes shall
be fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Pinellas County, Florida in accordance with its
National Employment Dispute Resolution rules, as those rules are currently in
effect (and not as they may be modified in the future).  Participant
acknowledges that by accepting this arbitration provision he is waiving any
right to a jury trial in the event of such dispute.  Notwithstanding the
foregoing, this arbitration provision shall not apply to any disputes or claims
relating to or arising out of the misuse or misappropriation of trade secrets or
proprietary information.

Choice of Law

.  The Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to any choice of law or conflict of
laws rules, provisions or principles (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

Page 3 of 5

--------------------------------------------------------------------------------

Exhibit 10.16

 

Sole Agreement

.  The RS Award is in all respects subject to the provisions set forth in the
Plan to the same extent and with the same effect as if set forth fully
herein.  In the event that the terms of the RS Award conflict with the terms of
the Plan, the Plan shall control.  The Agreement is the entire agreement between
the parties to it, and any and all prior oral and written representations are
merged in the Agreement.  The Agreement may be amended only by written agreement
between the Participant and the Company.

Counterparts

.  The parties may execute the Agreement in one or more counterparts, all of
which together shall constitute but one Agreement.

[signature page follows]

 

Page 4 of 5

--------------------------------------------------------------------------------

Exhibit 10.16

 

IN WITNESS WHEREOF, the Company and the Participant have duly executed the
Agreement as of the day and year first above written.

 

COMPANY:

Heritage Insurance Holdings, Inc.

By:/s/ Bruce Lucas

Bruce Lucas

Board Chairman and Chief Executive Officer

PARTICIPANT:

/s/ Timothy Moura

Timothy Moura

 

Page 5 of 5